—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Golar, J.), dated September 3, 1998, as granted those branches of the respective motions of the defendants, Rockbottom Stores, Inc., and Anthony D’Alto, which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the plaintiffs’ contention, the defendants established prima facie that they were entitled to judgment as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). Since the plaintiffs failed to offer admissible evidence in opposition to the motions sufficient to raise a triable issue of fact, the Supreme Court properly granted summary judgment to the defendants (see, Zuckerman v City of New York, supra). O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.